El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En 22 de noviembre de 1932, el apelante fué senten-ciado a diez años de presidio. Terminó de cumplir esta sentencia en 11 de diciembre de 1940. Mientras la cumplía, el apelante en primero de abril de 1937 fué sentenciado a veinte años por otro delito. Esta última sentencia fué de-jada sin efecto en 22 de agosto de 1941 en un recurso de hábeas corpus. En 3 de septiembre de 1941 el apelante fué sentenciado a doce años por el referido segundo delito.
La única cuestión ante nos es si el apelante tiene derecho a que se lo rebaje de la sentencia de doce años que ahora está cumpliendo, el período comprendido entre el primero de abril de 1937 (fecha de la sentencia de veinte años posterior-mente declarada nula en el recurso de hábeas corpus) y el 11 de diciembre de 1940, fecha en que acabó de cumplir su primera sentencia de diez años. La contención del apelante es que durante dicho período, se le tenía preso en lo que se ventilaba el segundo delito contra él, y por tanto tenía de-recho a que se le acreditara este período sobre la sentencia de doce años dictada en 3 de septiembre de 1941.
El juez de distrito resolvió correctamente esta contención de la siguiente manera:
“En cuanto al resto ele la petición, debe declararse sin lugar por cuanto resulta en el último análisis de la prueba que el tiempo que alega el peticionario debe abonársele como preventiva de su senten-cia de asesinato, o sea el tiempo comprendido desde el 1ro. de abril *864de- 1937 hasta el 11 de diciembre de 1940, no estuvo el peticionario preventivamente en presidio en espera de la sentencia de septiembre 3 de 1941; estuvo en presidio cumpliendo otra sentencia. Si se hu-biese tratado de una prisión preventiva hubiese estado en la cárcel. No tiene derecho, por lo tanto, de acuerdo con la Ley relativa al abono de la preventiva, a que se le abone a la sentencia de 3 de septiembre de 1941 el período comprendido desde el 1ro. de abril de 1937 hasta diciembre 11 de 1940. Sí tiene derecho, desde luego, a la preventiva desde diciembre 11 de 1940 hasta septiembre 3 de 1941, y ésa le ha sido concedida.”
Además, como indica el fiscal de esta corte, la única sentencia válida en cuanto al segundo delito fue dictada el 3 de septiembre de 1941. En su consecuencia no está envuelta en este caso cuestión alguna en cuanto al cumplimiento de dos sentencias concurrentes, toda vez que el cumplimiento de la primera sentencia se extinguió en 11 de diciembre de 1940, con anterioridad al 3 de septiembre de 1941, fecha en que se dictó la sentencia de doce años en el segundo delito. (Véase Dones v. Saldaña, 60 D.P.R. 181.)

La sentencia de la corte de distrito será confirmada.